DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 2016/0314623 A1) in view of Shirazipour et al. (US 2021/0192413 A1).

Regarding claim 17, Coleman discloses a wearable equipment monitoring device (see 26 in fig. 2), comprising: an image sensor (e.g. see ¶ [0062]) that automatically captures visual images of a piece of equipment in a line of sight of a user wearing the wearable equipment monitoring device (e.g. see fig. 12); an input interface (see inputs to 16 in fig. 1) that receives data pertaining to an environmental parameter (e.g. see 74b in fig. 14; e.g. see ¶ [0014]-[0015]) proximate the piece of equipment; a visual display (see 28 in fig. 2); a program (e.g. see ¶ [069]) that directs the wearable equipment monitoring device to: analyze the data pertaining to the environmental parameter received via the input interface (see 74 in fig. 13 and 74b in fig. 14); and output analyzed data information based on the line of sight of the user by one or more of the visual display, audio signals, and haptic signal (see visual highlight of 76 in fig. 13 and 76b in fig. 14).
Although Coleman discloses the wearable device, it is noted that Coleman does not provide the particular wherein the wearable device comprises a processor; storage; and a program stored in the storage that, when executed by the processor to analyze the received data; wherein the data pertaining to the environmental parameter comprises at least one selected from the group consisting of gas concentration, temperature, and vibration level. 	
However, Shirazipour discloses a display device wherein the wearable device comprises a processor (e.g. see ¶ [0010]); storage (e.g. see ¶ [0010]); and a program stored in the storage that (e.g. see ¶ [0010]), when executed by the processor to analyze the received data (e.g. see ¶ [0010]); wherein the data pertaining to the environmental parameter comprises at least one selected from the group consisting of gas concentration, temperature, and vibration level (e.g. see “temperature” in ¶ [0039]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Sendai teachings of display device components into Coleman display device for the benefit of realizing components needed for proper operation of the display device, and providing suitable information that may be used to determine, evaluate or otherwise assess the conditions of a local work environment.

Regarding claim 18, Coleman further discloses wherein the wearable equipment monitoring device is in a form of an eyewear device providing the visual display (see 26 in fig. 2).

Regarding claim 19, Coleman further discloses wherein the program that directs the wearable equipment monitoring device to output the analyzed data information based on the line of sight of the user by one or more of the visual display, audio signals, and haptic signal directs the wearable equipment monitoring device to: overlay the analyzed data information on the visual images captured by the image sensor (see figs. 13-14).

Regarding claim 20, Coleman further discloses comprising a communication interface for bidirectional wireless communication with a remote processing module (see 22 in fig. 1).

Regarding claim 22, the claim(s) recite a method with analogous limitations to claim 17, and is/are therefore rejected on the same premise.

Regarding claim 23, Coleman further discloses comprising: receiving, via a communication interface for bidirectional wireless communication with a remote processing module (see 22 in fig. 1), operational data pertaining to the piece of equipment being engaged by user (see 18 in fig. 1); and determining operating status information of the equipment based on the operating data (e.g. see 46, 44 in fig. 10); wherein analyzing the data pertaining to the to the environmental parameter received via the input interface comprises determining safety information based on the determined operating status information and the data pertaining to the environmental parameter (see 74 in fig. 13 and 74b in fig. 14).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman and Shirazipour  in view of Sendai et al. (US 2016/0034251 A1).

Regarding claim 21, although Coleman discloses comprising a positioning system receiver (e.g. see ¶ [0014]), wherein receipt and output of data is controlled according to a position of the wearable equipment monitoring device (e.g. see ¶ [0014]), it is noted that Coleman does not provide the particular wherein the positioning system is a global positioning system (GPS).
However, Sendai discloses a display device comprising a global positioning system (GPS) receiver (see 115 in fig. 2).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Sendai teachings of GPS device into Coleman positioning device for the benefit of realizing components needed for proper operation of the display device and location determination.

Regarding claim 24, although Coleman discloses comprising receiving location data for the user, via a positioning system receiver (e.g. see ¶ [0014]), and outputting of the operating status information and the safety information in response to the location data (e.g. see ¶ [0014]), it is noted that Coleman does not provide the particular wherein the positioning system is a global positioning system (GPS).
However, Sendai discloses a display device comprising a global positioning system (GPS) receiver (see 115 in fig. 2).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Sendai teachings of GPS device into Coleman positioning device for the benefit of realizing components needed for proper operation of the display device and location determination.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Figgers (US 2018/0098592), discloses wearable head mounted display.
2.	Kreter et al. (US 2019/0257666 A1), discloses augmented reality visualization for information.

Response to Arguments
Applicant's arguments with respect to claims 17-24 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485